Citation Nr: 0432198	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-20 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
sensorineural hearing loss, currently evaluated as 80 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating for 
status post ostectomy, proximal phalanx, fifth left toe. 
 
3.  Entitlement to an increased (compensable) rating for 
residuals of hemorrhoidectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 until 
October 1968.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Regional Office (RO) in New York, New York.

The veteran was afforded a personal hearing at the RO in 
February 2000.  The transcript is of record.  

After review of the record, the issue of for status post 
ostectomy, proximal phalanx, fifth left toe, will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no more than level XI hearing acuity in 
the right ear and no more than level IX hearing acuity in the 
left ear.

2.  The veteran's service-connected hemorrhoids are currently 
manifested by complaints of pain and occasional leakage, 
without clinical evidence of large, thrombotic, or 
irreducible hemorrhoids with excessive redundant tissue.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 80 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 44.85, 4.87 (2004).  

2. The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected hearing loss 
and hemorrhoid conditions are more severely disabling than 
reflected by the currently assigned disability evaluations 
and warrant higher ratings. 

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) 
(2002). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9(2004)).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim currently being considered.  
He was provided copies of the May 1999, August 1999 and 
February 2004 rating actions, an October 1999 statement of 
the case, as well as a supplemental statements of the case in 
June 2000 and March 2004.  These documents, collectively, 
provide notice of the law and governing regulations, the 
reasons for the determination made regarding the claims, and 
the evidence, which has been received in this regard.  In 
letters dated in April and October 2003, the veteran was 
notified of the VCAA, and the information and evidence needed 
to establish his claims, and what evidence the VA would 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that VA clinical records have been 
received in support of the claims and associated with the 
claims folder.  The veteran was afforded a personal hearing 
on appeal in February 2000.  He has also been afforded at 
least three VA examinations during the appeal period.  No 
additional evidence appears forthcoming.  

The Board notes that the April and October 2003 VCAA letters 
were mailed to the appellant subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

1.  Bilateral Sensorineural Hearing Loss

The Board notes that effective June 10, 1999, substantive 
changes were made to the schedular criteria governing the 
ratings for evaluating diseases of the ear and other sense 
organs, including hearing loss.  See 64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87 (2004)).  In this 
case, since the claim was received before June 10, 1999, both 
the old and new criteria are applicable.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 of this 
chapter.  See 38 C.F.R. §§ 4.85-4.87 (1998 and 2001).  This 
criteria is the same under the pre and post June 10, 1999 
versions of the rating schedule.  

The June 1999 amendment adds the provisions of 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing 
impairment which provide that; (a) when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. Id.

Factual Background and Analysis

Service connection has been in effect for bilateral 
sensorineural hearing loss since August 1980.  At the time 
the veteran most recently requested an increased rating in 
this regard, in correspondence received in June 1998, hearing 
loss was rated 60 percent disabling, effective January 13, 
1997.  

VA outpatient clinic records dating from 1997 reflect that 
the veteran received treatment for severe sensorineural 
hearing loss, including fitting, monitoring and follow-up of 
hearing aids.  He underwent a VA examination in August 1998 
for ear disease purposes.  Physical inspection of the ears 
disclosed no significant abnormality.  On audiometric 
evaluation he was found to have pure tone thresholds of 80, 
85, 75, and 80 in the right ear, and 75, 80, 80, and 75 in 
the left ear at 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The four-frequency averages for the right ear 
was 80 decibels and 78 decibels for the left each ear.  
Speech audiometry revealed speech discrimination ability of 
42 percent and 56 percent for the right and left ears, 
respectively.  

Application of these scores to Table VI results in a 
designation of level IX hearing in the right ear and level 
VIII hearing in the left ear.  When this degree of impaired 
hearing is applied to Table VII, the percentage evaluation 
for hearing impairment is 50 percent.  In view of such 
findings, the 60 percent evaluation in effect for bilateral 
sensorineural hearing loss was decreased to 50 percent by 
rating action dated in August 1999, effective from November 
1, 1999.  The veteran filed a timely appeal.  

The veteran presented testimony upon personal hearing on 
appeal in February 2000 attesting to worsening hearing 
ability.

The Board observes that the pure tone threshold levels on VA 
audiometric evaluation in May 2001 were 85, 85, 80, and 80 in 
the right ear, and 75, 85, 85, and 75 in the left ear at 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The four-
frequency averages for the right ear was 83 decibels and 80 
decibels for the left each ear.  Speech audiometry revealed 
speech discrimination ability of 28 percent and 48 percent 
for the right and left ears, respectively.  Application of 
these scores to Table VI results in a designation of level XI 
hearing in the right ear and level IX hearing in the left 
ear.  When this degree of impaired hearing is applied to 
Table VII, the percentage evaluation for hearing impairment 
is 80 percent.  

The Board points out that the pure tone threshold levels on 
the most recent audiometric evaluation in April 2003 were 90, 
85, 80, and 80 in the right ear, and 75, 85, 80, and 75 in 
the left ear at 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The four-frequency averages for the right ear 
was 84 decibels and 79 decibels for the left each ear.  
Speech audiometry revealed speech discrimination ability of 
36 percent and 44 percent for the right and left ears, 
respectively.  Application of these scores to Table VI 
results in a designation of level X hearing in the right ear 
and level IX hearing in the left ear.  When this degree of 
impaired hearing is applied to Table VII, the percentage 
evaluation for hearing impairment is 70 percent.  

By rating action dated in February 2004, the 50 percent 
evaluation for bilateral hearing loss was increased to 80 
percent, effective from May 9, 2001.  

The Board notes that the results of the audiometric 
evaluations vary during the appeal period, but that the 
results of the examination in May 2001 are more favorable to 
the veteran.  In view of such, the veteran was given the 
benefit of the doubt, and the RO properly assigned an 80 
percent disability evaluation for hearing impairment from the 
date of VA audiometric evaluation in May 2001.  However, 
there is no showing that the appellant was entitled to more 
than a 50 percent disability rating for hearing loss under 
the applicable criteria for hearing loss between November 1, 
1999 and May 8, 2001.

The Board has also considered the applicability of section 
4.86(a) with respect to the veteran's claim.  In this 
instance, the evidence does reflect that pure tone thresholds 
at the 1000, 2000, 3000, and 4000 Hertz frequencies are each 
at 55 decibels or more in both ears.  However, application of 
the pure tone threshold averages to Table VIa would not 
result in more than an 80 percent disability evaluation using 
the audiometric examination results of May 2001 that are more 
favorable to the veteran.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Therefore, the Board has no discretion in this matter and 
must predicate its determination on the basis of the results 
of the audiology studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

For the foregoing reasons, the claim for an evaluation in 
excess of 80 percent for bilateral ear hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 

2.  Residuals of Hemorrhoidectomy 

Factual background

Service connection for status post hemorrhoidectomy was 
granted by rating action dated in January 1981 and a 
noncompensable disability evaluation was assigned which has 
remained in effect since that date.  The veteran most 
recently filed for an increased rating in this regard in June 
1998.  

VA outpatient clinical records dating from June 1997 reflect 
no treatment for hemorrhoidal symptomatology.  The veteran 
was afforded a VA rectal examination in August 1998.  It was 
recorded that the appellant had a history of colonic polyps.  
He denied hematochezia, hematemesis or melena.  It was 
reported that he had good sphincter control.  It was noted 
that he had no bleeding or thrombosis of the hemorrhoids.  It 
was also reported that the hemorrhoidectomy was asymptomatic.  

Physical examination disclosed no fecal leakage, or signs of 
anemia.  There were no fissures or visible hemorrhoids.  A 
diagnosis of asymptomatic colonic polyps by history was 
recorded.  

Received in September 1999 was the report of a private 
colonoscopy performed in June 1992 showing that the veteran 
had been seen for complaints of rectal bleeding.  Endoscopic 
findings included small internal hemorrhoids and polyps and 
diverticulosis.  He underwent polypectomy.

The veteran testified upon personal hearing on appeal in 
February 2000 that his hemorrhoids itched terribly, that they 
bled and swelled, and that he had to use stool softeners.  

The appellant was afforded a VA rectal examination in May 
2001.  He provided history of a hemorrhoidectomy in 1959.  He 
said that he took stool softeners twice a day to facilitate 
passage of stool and to avoid irritation of the anal area.  
The veteran reported no protrusion of his previous 
hemorrhoids, and said that he generally felt no pain on 
passing stool.  He denied itching and bleeding.  Physical 
examination disclosed good sphincter tone and no signs of 
external hemorrhoids.  It was reported that there was a firm 
heaped up area just above the anal sphincter at 12:00 that 
was nontender to palpation.  The prostate was normal in 
consistency without nodularity.  The stool was soft, light 
brown and tested negative for occult blood.  An impression of 
status post hemorrhoidectomy, 1959, with current symptoms as 
indicated, was rendered.  

On VA rectal examination in April 2003, it was reported that 
the veteran had had hemorrhoids on and off since service.  He 
related that they were painful most of the time, and rated 
pain at a level of five.  He said he took a stool softener 
and used a sitz bath as necessary.  The appellant related 
that he had occasional leakage of feces, but did not wear a 
pad on a regular basis.  He denied bleeding.  The examiner 
stated that in general, the veteran had had no real change in 
his hemorrhoidal symptoms since his last examination.  It was 
added that he did not wish to have an examination at that 
time because he thought he might not have been totally clean.  
An assessment of hemorrhoids, no change since last 
examination two years ago, was rendered.  

Analysis

The veteran's service-connected hemorrhoids are rated under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, 
which pertains to both internal and external hemorrhoids.  A 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is indicated for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent rating is warranted for persistent bleeding and 
secondary anemia, or with fissures. 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2004). 

The August 1998 VA examination showed that the residuals of 
the hemorrhoidectomy were asymptomatic.  During his February 
2000 hearing the veteran stated that his hemorrhoids itched 
terribly, bled and swelled.  However, during the May 2001 VA 
examination he denied pain on bowel movements, itching and 
bleeding.  During the VA April 2003 examination he reported 
pain and occasional leakage.  However, he again denied 
itching and bleeding. The examiner indicated that he had no 
real change in his hemorrhoidal symptoms since his last 
examination (May 2001).  The May 2001 examination showed 
disclosed good sphincter tone.  There was no evidence of 
hemorrhoids which were irreducible, large, or thrombotic with 
excessive redundant tissue.

Consequently, the veteran's hemorrhoids do not meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
7336.  The Board finds the veteran's service-connected 
hemorrhoids do not warrant more than a compensable evaluation 
and that the preponderance of the evidence is against the 
claim.  Accordingly, an increased rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

An increased rating for bilateral sensorineural hearing loss 
is denied.

A compensable rating for residuals of hemorrhoidectomy is 
denied.


REMAND

The veteran also asserts that his service-connected left foot 
disability is more severely disabling than reflected by the 
currently assigned noncompensable evaluation and warrants a 
higher rating.  

The Board notes in this matter that appellant has received 
ongoing treatment for left foot symptoms variously diagnosed 
as cellulitis, osteomyelitis and diabetic foot and chronic 
nonhealing ulcers.  In June 1998 he was hospitalized and 
underwent excision of the metatarsal heads of the fourth and 
fifth toes secondary to chronic left foot ulcers that were 
felt to be due to peripheral vascular disease.  On VA 
examination in May 2001, the examiner diagnosed bleeding 
osteomyelitis of the metatarsal of digits four and five with 
amputation related to diabetes, and skin graft related 
thereto.  On ensuing VA examination in April 2003, the 
examiner stated that the veteran had sensory changes due to 
diabetes, but that crusting and bleeding at the skin graft 
area and pain, and lack of mobility and balance were 
secondary to service-connected injury and surgery.  

In view of the above, the Board observes that there is a 
distinct difference of opinion and a clear conflict in the 
clinical evidence as to the symptoms associate with the 
veteran's lower extremity disabilities that must be 
reconciled.  The Board is thus of the opinion that a VA 
examination by a VA medical board consisting of a vascular 
specialist and an orthopedic is required to resolve the 
discrepancy.  

The Board also observes in this instance that the veteran 
receives ongoing VA outpatient treatment for his various 
service-connected disabilities.  The record reflects, 
however, that such records date only through February 17, 
2000.  Therefore, more than three years of VA medical records 
may be extant and must be secured in adjudication of the 
claims for an increased rating.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court of Veterans Appeals (Court) held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and Board even where they are not 
actually before the adjudicating body.  The claims folder 
reveals that relevant evidence in support of the veteran's 
claim may exist or could be obtained from a VA facility.  See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

Under the circumstances, the case is REMANDED to the RO for 
the following actions:
1.  The RO should request the veteran's 
VA clinical records dating from February 
18, 2000 until the present and associate 
them with the claims folder.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any other VA 
and private medical records regarding 
treatment of all of the claimed 
disabilities since June 1997, which are 
not already of record.  

3.  The veteran should be scheduled for 
an examination by a medical board 
consisting of VA orthopedist and 
vascular specialists to determine the 
nature and severity of the service-
connected left foot disability.  The 
claims file must be made available to 
the physicians in conjunction with the 
examinations.  All tests deemed 
necessary should be conducted.  The 
examiners are requested to obtain a 
detailed medical history.  After 
reviewing the record and examining the 
veteran, the examiners should correlate 
their findings and render an opinion to 
the following question:

Whether it is as likely as not that any 
disability diagnosed involving the left 
foot, to include the osteomyelitis, 
excision of metatarsal of digits four 
and five, and crusting and bleeding at 
the graft site, are a manifestation of, 
or were caused by or aggravated by the 
residuals of the service-connected 
ostectomy, proximal phalanx, fifth left 
toe?  

A complete rationale for any opinion 
expressed should be included in the 
report.

4.  Following completion of the requested 
development, the RO should re-adjudicate 
the issue on appellate status.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



